The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 13 November 2020, 12 February 2021, 07 October 2021, 08 December 2021, 22 December 2021, and 02 May 2022, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 22 September 2020.  These drawings are acceptable.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6, 10, 14 and 18 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 2, 10 and 18, -- of -- should be inserted after application (line 4 or 5, respectively).
Claims 6 and 14, are grammatically awkward and difficult to understand.  It is unclear whether the defined constraints are a definition for the target load curve, conditions to be met in response to the target load curve or conditions which trigger generation of the target load curve.  Also, the context of if the plurality of devices are not controlled to satisfy the objectives is unclear.  Hence, the metes and bounds of the claims are vague and indefinite.
Due to the ambiguities and confusion in claims 6 and 14, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  The examiner will not speculate as to the intended meaning.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Nasle (WO 2008/003033; cited by Applicant).
As per claim 1, Nasle teaches the instantly claimed grid management system for managing an electrical grid by controlling devices connected to the electrical grid (para[0003, 0041, 0043, 0212], widely dispersed electrical power generation and distribution system), the grid management system comprising:
a manager subsystem that is configured to perform operations comprising autonomously determining whether a control strategy (para[0010], virtual system model) update criterion is satisfied (para[0010], update when condition is met; para[0050-0056], analytics engine analyzes differences between model and real-time data; para[0094], Defined Difference Tolerance (DDT) value), and in response to determining that the control strategy update criterion is satisfied:
identifying: (i) a plurality of devices connected to the electrical grid (para[0043-0048, 0082], sensors and data acquisition hub indicate operational status), and (ii) one or more objectives to be satisfied by the plurality of devices (para[0146], satisfy load requirements; para[0166], achieve desired operation, such as maintain stability; para[0214-0216], given objective functions);
providing data identifying the devices and the objectives to be satisfied by the devices to an optimization system, wherein the optimization system identifies a respective control to be applied to each device and provides data identifying the respective control to be applied to each device to the manager subsystem (para[0061], calibrating models and adjusting parameters; para[0080], analytics server; para[0098], adjust parameters to minimize difference; para[0214-0216], optimize given objective functions; para[0223-0231], optimization objectives);
receiving, from the optimization system, the data identifying the respective control to be applied to each device (para[0219], control device settings); and
transmitting, by a dispatcher system, instructions to cause the respective control to be applied to each device (para[0161], operating modes of the system; para[0219], control device settings); the optimization system that is configured to perform operations comprising:
receiving data identifying: (i) a plurality of devices connected to the electrical grid (para[0043-0048, 0082], sensors and data acquisition hub indicate operational status), and (ii) one or more objectives to be satisfied by the plurality of devices (para[0146], satisfy load requirements; para[0166], achieve desired operation, such as maintain stability; para[0214-0216], given objective functions);
generating, for the plurality of devices and for a plurality of controls, simulated data that simulates operation of the plurality of devices based on application of the plurality of controls (para[0056, 0063, 0067, 0080, 0108, 0152, 0168], simulations); and
identifying, by an optimization procedure and based on at least the simulated data (para[0214-0216], optimize given objective functions), a respective control to be applied to each of the plurality of devices to satisfy the objectives (para[0161], operating modes of the system; para[0219], control device settings); and
the dispatcher system that is configured to perform operations comprising: transmitting instructions to cause controls to be applied to devices (para[0011, 0013], effectuate changes to operational settings of system components; para[0056, 0080, 0108, 0178-0182, 0212-0219]).  Similarly applies to claims 9 and 17.
As per claim 2, Nasle teaches that the instantly claimed generating the simulated data that simulates operation of the plurality of devices based on application of the plurality of controls comprises: obtaining monitoring data that characterizes a current state of the plurality of devices (para[0043-0048], sensors and data acquisition hub indicate operational status); and simulating operation of the plurality of devices based on application [of] the plurality of controls conditioned on the monitoring data characterizing the current state of the plurality of devices (para[0108, 0178-0182, 0212-0219]).  Similarly applies to claims 10 and 18.
As per claim 3, Nasle teaches that the instantly claimed autonomously determining whether a control strategy update criterion is satisfied comprises: determining the control strategy update criterion is satisfied at predefined time intervals (para[0045-0046, 0091], iteratively; para[0052], compare iteratively sensed conditions to predictions; para[0233-0239]).  Similarly applies to claims 11 and 19.
As per claim 4, Nasle teaches that the instantly claimed autonomously determining whether a control strategy update criterion is satisfied comprises: determining that a triggering event has occurred based on a current operational state of the electrical grid; and determining that the control strategy update criterion is satisfied based on the occurrence of the triggering event (para[0010], update when condition is met; para[0050-0056], analytics engine analyzes differences between model and real-time data; para[0094], Defined Difference Tolerance (DDT) value).  Similarly applies to claims 12 and 20.
As per claim 5, Nasle teaches that the instantly claimed identifying one or more objectives to be satisfied by the plurality of devices comprises: identifying a target load curve that defines a target for an aggregate load generated by the plurality of devices (para[0147, 0154], load curves; para[0151], aggregated).  Similarly applies to claim 13.
As per claim 7, Nasle teaches that the instantly claimed generating simulated data that simulates operation of the plurality of devices based on application of the plurality of controls comprises: generating a plurality of simulated load curves, wherein each simulated load curve simulates load generated by a respective device of the plurality of devices based on application of a respective control of the plurality of controls (para[0147, 0154], load curves; para[0056, 0063, 0067, 0080, 0108, 0152, 0168], simulations).  Similarly applies to claim 15.
As per claim 8, Nasle teaches that the instantly claimed identifying the respective control to be applied to each of the plurality of devices to satisfy the objectives comprises: adjusting values of a plurality of weights (para[0152], contingency enumeration; para[0233], hierarchical decomposition) during a plurality of optimization iterations (para[0045-0046, 0091], iteratively; para[0052], compare iteratively sensed conditions to predictions; para[0171, 0182, 0196], incremental learning) using the optimization procedure to optimize a loss function (para[0148-0150, 0206], loss analysis), wherein each weight corresponds to a respective simulated load curve (para[0147, 0154], load curves; para[0056, 0063, 0067, 0080, 0108, 0152, 0168], simulations), wherein the loss function measures: a sparsity of the values of the plurality of weights, and an error between: (i) an aggregate load curve (para[0151]) that is defined by combining the simulated load curves in accordance with the values of the plurality of weights, and (ii) the target load curve; and identifying the respective control to be applied to each of the plurality of devices based on the values of the plurality of weights after a final optimization iteration (para[0232-0249]).  Similarly applies to claim 16.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/5/22